Citation Nr: 0925432	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-04 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for glaucoma, to 
include as secondary to type II diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The Veteran was afforded a hearing before a Decision Review 
Officer (DRO) in March 2009.  A transcript of the hearing is 
of record. 


REMAND

Further development is required before the Veteran's claims 
for entitlement to service connection for glaucoma and 
hypertension, to include as secondary to type II diabetes 
mellitus, are adjudicated.  

In March 2005, the Veteran was afforded a VA examination, 
after which the examiner concluded only that the Veteran's 
hypertension was diagnosed prior to his type II diabetes 
mellitus.  This VA examination report is not adequate for 
adjudication purposes because the examiner failed to address 
whether the Veteran's hypertension was aggravated by his 
service-connected type II diabetes mellitus. 


The evidence also establishes that the Veteran has been 
diagnosed with glaucoma.  The evidence indicates that the 
Veteran's pre-diabetic high blood sugar was first diagnosed 
by a private eye examiner in 2001, though the record of this 
diagnosis does not relate the glaucoma to a diabetic 
condition.  There is also a note in the record of a private 
April 2002 eye examination that the Veteran is diabetic, but 
no discussion of an etiological link between his diabetes and 
glaucoma.  

In March 2005, the Veteran was afforded a VA examination.  
The examiner found that the Veteran presented with diabetes 
mellitus without retinopathy.  The examiner identified 
glaucoma as a separate condition.  The VA examiner did not 
opine as to whether the glaucoma was etiologically related to 
service or the Veteran's diabetes.  Therefore, this 
examination report is also inadequate for adjudication 
purposes.  

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the Veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the claims on appeal.  

In light of these circumstances, the case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, DC 
for the following actions:

1.  The RO or the AMC should send the 
Veteran a new VCAA letter that includes 
notice with respect to the disability-rating 
and effective-date elements of his claims 
and informs the Veteran to submit or 
identify any outstanding records pertaining 
to post-service treatment or evaluation of 
the disabilities at issue..  

2.  Then, the RO or the AMC should undertake 
appropriate development to obtain a copy of 
any pertinent evidence identified but not 
provided by the Veteran.

3.  Then, the claims folder should be 
provided to the examiners who performed the 
March 2005 eye and diabetes mellitus 
examinations.  The diabetes mellitus 
examiner should be requested to prepare an 
addendum indicating whether there is a 50 
percent or better probability that the 
Veteran's hypertension is etiologically 
related to his active service or was caused 
or permanently worsened by his service-
connected diabetes mellitus.  The eye 
examiner should prepare an addendum 
indicating whether there is a 50 percent or 
better probability that the Veteran's 
glaucoma is etiologically related to his 
active service or was caused or permanently 
worsened by his service-connected diabetes 
mellitus.

The rationale for each opinion expressed 
must also be provided.

If one or both of the March 2005 examiners 
are unavailable, the claims folder should be 
provided to another examiner(s) with 
appropriate expertise, who should provide 
the required opinions with supporting 
rationale.  Another examination of the 
Veteran should only be performed if deemed 
necessary by the person(s) providing the 
opinion(s).

4.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 
